DETAILED ACTION
This is the first action on the merits for application 16605697 filed on 10/16/2019.  Claims 17-27 are pending; claims 1-16 are canceled.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because: 
The abstract includes phrases, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc., it should avoid using those phrases.
The abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).
  Claim Objections
Claims 17-23, 25-26, 27 are objected to because of the following informalities:  
Claims 17-23, 25-26 recites “characterized in that” should read --wherein--


Claims 18 and 23 recites “the first and second slot (38; 38a; 58; 58a)s” should read -- the first and second slots (38; 38a; 58; 58a)-- to correct spelling error.
Claim 20 recites “a first guide means” should read -- the first guide means--because of first guide means is claimed in claim 17.
Claim 21 recites “a second guide means” should read -- the second guide means-- because of second guide means is claimed in claim 17
Claim 22 recites “a first and a second guide means” should read -- the first and the second guide means-- because of first and second guide means is claimed in claim 17.
Claim 27 recites “A vehicle characterized in that it comprises a transmission clutch housing” should read --A vehicle comprises the transmission clutch housing--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
19 recites the limitation "the clutch valve" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 20-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booher (US 20090025505)
Booher discloses
Regarding claim 17, transmission clutch housing (12) in a vehicle transmission (¶ [0005]) comprising a clutch control unit (10, 16), where the transmission clutch housing and the clutch control unit have cooperating guide means (¶ [0022]; 10 includes 12 and 16; ¶ [0024]-[0025], [0028]; 12 having slots 32, 34 and pins 36, 38) comprising:
 a first guide means (12a or 12b) comprising at least a first pin (36 or 38) and a first slot (32 or 34) arranged in facing surfaces of the transmission clutch housing and the clutch control unit, respectively; and 
a second guide means (12b or 12a) further comprising at least a second pin (38 or 36) and a second slot (34 or 32) arranged in facing surfaces of the transmission clutch housing and the clutch control unit, respectively; and 
slots 32,34 are substantially straight). 
Regarding claim 18, transmission clutch housing according to claim 17, characterized in that the first and second slots comprise parallel (see annotated Fig.2 below) and non-parallel segments (¶ [0032]). 

    PNG
    media_image1.png
    649
    685
    media_image1.png
    Greyscale

Regarding claim 20, transmission clutch housing according to claim 17, characterized in that at least one side of the clutch control unit comprises a first guide means (12a). 
Regarding claim 21, transmission clutch housing according to claim 17, characterized in that at least one side of the clutch control unit comprises a second guide means (12b). 
Regarding claim 22, transmission clutch housing according to claim 17, characterized in that a first and a second guide means are arranged on the same side or on opposite sides of the clutch control unit (e.g. 12a and 12b is on the same side of the clutch control unit 10). 
Regarding claim 23, Transmission clutch housing according to claim 17, characterized in that the first and second slots are spaced apart along their entire extension (there is a space between 32 and 34, also see ¶ [0025]). 
Regarding claim 24, clutch control unit (10,16) in a transmission clutch housing (12) in a vehicle transmission (¶[0005]), which clutch control unit is arranged to be inserted into the transmission clutch housing from a first position at least partially outside the transmission clutch housing to an operative second position within the transmission clutch housing, where the clutch control unit is provided with one part of a first guide means (12a) comprising a first pin (36 or 38) or a first slot (32 or 34) and one part of a second guide means (12b) comprising a second pin (38 or 36) or a second slot (34 or 32); and 
slots 32, 34 are substantially straight). 
Regarding claim 25, clutch control unit according to claim 24, characterized in that one part of the first guide means (12a) is provided on one or on opposite sides of the clutch control unit (12a is on one side of 16). 
Regarding claim 26, clutch control unit according to claim 24, characterized in that one part of the second guide means (12b) is provided on one or on opposite sides of the clutch control unit (12b is on one side of 16). 
Regarding claim 27, a vehicle (¶ [0005]) characterized in that it comprises a transmission clutch housing according to claim 17. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booher (US 20090025505) in view of Lindner (US 6029789)
Regarding claim 19, Booher does not disclose the clutch valve is arranged between spaced apart, facing first and second surfaces in the transmission clutch housing which surfaces are located in radial planes relative to the rotational axis of a clutch enclosed by the transmission clutch housing.
Lindner teaches transmission clutch housing (Fig.1, 12) connects to transmission and engine (see Fig.12 and col12 line65-col.13 line 3); a clutch valve (42; Figs.1-2) is arranged between spaced apart, facing first and second surfaces (e.g. surfaces of radial planes of housing 12) in the transmission clutch housing (12) which surfaces are located in radial planes relative to the rotational axis of a clutch (10) enclosed by the transmission clutch housing.
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have clutch valve is arranged between spaced apart, facing first and second surfaces in the transmission clutch housing which surfaces are located in radial planes relative to the rotational axis of a clutch enclosed by the transmission clutch housing as taught by Lindner in the invention of Booher for the purpose of it can be disassembled easily. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.